Citation Nr: 0021477	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-06 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
February 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

During the course of this appeal, the veteran moved his 
residence to Louisville, Kentucky and the case was 
transferred to the jurisdiction of the RO in Louisville, 
Kentucky. 


FINDINGS OF FACT

1.  Carpal tunnel syndrome was diagnosed in service.

2.  Bilateral carpal tunnel syndrome was diagnosed soon after 
the veteran's separation from service.


CONCLUSION OF LAW

Resolving any doubt on the issue in the veteran's favor, 
bilateral carpal tunnel syndrome was incurred in service. 
38 U.S.C.A. §§  1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As an initial matter, the Board finds the veteran's claim to 
be well-grounded under 38 U.S.C.A. § 5107(a).  The claims 
file includes a medical diagnosis of current carpal tunnel 
syndrome of both the left and right wrists, and the veteran's 
assertions regarding inservice injury are not only accepted 
as true for well-grounded purposes, but are fully supported 
by his service medical records.  Further, given the fact that 
the veteran filed his claim within a year of separation from 
service, and a VA medical examiner's diagnosis was provided 
just over a year after separation, the Board finds that there 
is medical evidence of a nexus with service to well-ground 
the claim.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service medical records noted that in April 1976, the veteran 
complained of persistent pain on motion of the right wrist 
subsequent to trauma.  In October 1977, he complained of a 
painful and swollen left wrist without any history of trauma.  
The diagnosis was probable ganglion cyst.  X-rays in January 
1978 were negative, however.  In May 1980, the veteran 
complained of tenderness over the carpal tunnel in the right 
wrist.  The assessment was carpal tunnel syndrome.  In June 
1980, he complained of distal flexor pain in the right wrist 
and was diagnosed with acute tendonitis.  In February 1989, 
he complained of pain in the right anterior wrist.  The 
assessment was extensor tendonitis, right wrist.  

In his notice of disagreement, received in December 1997, the 
veteran stated that in service, in his work as a jet engine 
mechanic, he had to perform repetitive motions with hand and 
power tools every day for 18 years; during his last 2 years 
of service, he worked at a computer keyboard.  

In his substantive appeal, received in January 1998, the 
veteran stated that, in mid-1996, several months after his 
separation from service, he saw a private physician about 
increasing pain and numbness he was having in his wrists and 
fingers.  The doctor wanted to know if VA was going to get 
involved in the veteran's case.  When the veteran informed 
him that VA might indeed become involved, the doctor declined 
to treat the veteran.  The veteran also stated that he tried 
to make an appointment with a VA doctor in December 1996, but 
he was unable to get an appointment until March 1997.

A March 1997 VA examination report noted that the veteran 
complained of a seven to nine month history of pain in the 
right forearm, with paresthesias in the fingers of both 
hands.  The examiner's diagnosis was carpal tunnel syndrome 
of both wrists.  The veteran received electromyography (EMG) 
tests at a VA medical facility in September 1997.  Testing on 
the right was hampered by the veteran's difficulty in 
tolerating the test.  The treating physician, however, 
concluded that carpal tunnel syndrome was "probably present 
on both sides, although it was clearly present on the left."  

A July 1998 statement from a service colleague reported that 
he recalled the veteran on numerous occasions complaining of 
numbness in the hands and loss of grip after prolonged use of 
the hands in service.  He said that he told the veteran to 
see a doctor, but that the veteran declined.  The veteran's 
wife submitted a statement saying that she has been married 
to him "throughout the majority of his military career," 
and that during the last 10 to 12 years of his career he 
often complained of his fingers going numb after performing 
certain tasks using the hands and fingers.  

At his September 1999 personal hearing, the veteran testified 
that he suffered from pain in the wrists, and numbness in the 
fingers.  He said that repetitive actions caused a sharp, 
tingling sensation in the wrists, "like this little 
electrical shock."  He said that the symptoms were the same 
as those he experienced in service in 1980.  

Following a careful review of the evidence, the Board finds 
that the evidence supports a grant of service connection for 
bilateral carpal tunnel syndrome.  The Board notes that the 
evidence shows that the veteran was diagnosed with carpal 
tunnel syndrome in service, and statements from his wife and 
a service colleague indicate that he complained of numbness 
in the fingers while on active duty.  The Board finds to be 
credible the veteran's statements concerning his activities 
and symptoms in service and since service.  Although a 
physician has not clearly and definitely found that the 
veteran's current bilateral carpal tunnel syndrome had its 
inception while he was on active duty, the evidence as a 
whole, including the medical evidence and the information 
provided by the veteran, his wife, and his colleague, raises 
a reasonable doubt as to whether the veteran's current 
disorder was incurred in service.  Under 38 C.F.R. § 3.102, 
when reasonable doubt arises, "such doubt will be resolved 
in favor of the claimant."  Accordingly, resolving the doubt 
in the veteran's favor, the Board concludes that bilateral 
carpal tunnel syndrome was incurred in service.  The 
veteran's appeal will therefore be granted.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted.



		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

